J-S37009-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: NAME CHANGE OF: A.G.S., A                IN THE SUPERIOR COURT OF
MINOR BY C.B.                                         PENNSYLVANIA



                    v.

APPEAL OF: K.S.

                                                     No. 1993 MDA 2016


              Appeal from the Order Entered November 4, 2016
              In the Court of Common Pleas of Lancaster County
                       Civil Division at No: CI-16-01409


BEFORE: STABILE, MOULTON, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                         FILED AUGUST 21, 2017

      Appellant, K.S., appeals pro se from the November 4, 2016 order

permitting Appellant’s son, A.G.S. (“Child”), to change his surname.       We

affirm.

      On February 19, 2016, C.B. (“Petitioner”), maternal grandmother of

Child, filed a petition to change Child’s surname to “B____,” after Petitioner

and S.B. (“Mother”). Appellant is serving life in prison without parole for the

murder of Mother, to whom Appellant was never married. The murder took

place when Child was approximately six months old.         Child has been in

Petitioner’s custody since the day of the murder. The trial court conducted a

hearing on November 3, 2016, at which Appellant participated by video

conference from SCI Camp Hill. As recounted by the trial court, Petitioner
J-S37009-17


testified that the murder of Mother received significant local media coverage,

to the detriment of Child’s emotional well-being.          The Petitioner also

expressed concern about [Child’s] abuse and harassment from other kids.

Petitioner further testified that Appellant on several occasions denied his

parentage of Child. Petitioner therefore believes it is in Child’s best interests

to share a surname with Petitioner and Mother rather than Appellant.

Appellant testified that he never denied he was Child’s father, and that his

conviction remains pending on collateral review.        Thus, he opposed the

name change petition.

      On November 4, 2016, the trial court entered an order granting the

name change petition.      Appellant raises three assertions of error in this

timely appeal:

            I.    Did the trial court erred and abused [sic] its
      discretion by finding a name change to be in [Child’s] best
      interest, due to prejudice, bias, or ill-will towards [Appellant?]

            II.   Did the trial court erred and abused [sic] its
      discretion by failing to find [Petitioner’s] reluctance to use
      [Appellant’s] surname for [Child] was rooted in hostility,
      animosity, and vindictiveness towards [Appellant?]

            III. Did the trial court erred and abused [sic] its
      discretion by not having the hearing postponed until after the
      disposition of Appellant’s PCRA, which is still pending review[?]

Appellant’s Brief at 4.

      We will address the first two contentions together.          Pennsylvania

permits name change by order of court. 54 Pa.C.S.A. § 702. The statute

provides no criteria but, in cases involving a minor child, our Courts have


                                      -2-
J-S37009-17


held that the trial court must consider the child’s best interests.    “Specific

guidelines [for a child’s best interests] are difficult to establish, for the

circumstances in each case will be unique, as each child has individual

physical, intellectual, moral, social and spiritual needs.” T.W. v. D.A., 127
A.3d 826, 828 (Pa. Super. 2015) (quoting In re Change of Name of

Zachary Thomas Andrew Grimes to Zachary Thomas Andrew Grimes–

Palaia, 609 A.2d 158, 161 (Pa. 1992) (plurality)).

             [G]eneral considerations should include the natural bonds
      between parent and child, the social stigma or respect afforded a
      particular name within the community, and, where the child is of
      sufficient age, whether the child intellectually and rationally
      understands the significance of changing his or her name.

Id.   The party seeking the name change bears the burden of producing

evidence that the name change is appropriate. Id.

      We review the trial court’s decision for abuse of discretion:

            Our standard of review involving a petition for change of
      name, regardless of the age of the petitioner, is whether there
      was an abuse of discretion. An abuse of discretion exists if the
      trial court has overridden or misapplied the law, or if the
      evidence is insufficient to sustain the order. Further, resolution
      of factual issues is for the trial court, and a reviewing court will
      not disturb the trial court’s findings if those findings are
      supported by competent evidence. It is not enough for reversal
      that we, if sitting as a trial court, may have made a differing
      finding or reached a different result.

Id. at 827.

      In In re Christjohn, 428 A.2d 597 (Pa. Super. 1981), this Court

considered facts very similar to those before us.       There, child’s mother

petitioned to change the child’s surname after the child’s father killed the


                                     -3-
J-S37009-17


child’s stepfather.   Id. at 598.   The mother had taken the stepfather’s

surname, and she wanted the child to do the same.          The child suffered

significant emotional trauma after the death of her stepfather.         Id.   We

wrote that “[t]he notoriety and truculence of [the father’s] shooting of [the

stepfather] subjected [the child] to emotional stress and resulted in the

cessation of all contact between father and daughter.”      Id. at 599.       We

therefore affirmed the order granting the name change. Id.

      Christjohn is highly instructive in the instant matter. The trial court

offered these observations, all of which are supported in the record:

            In the present case, this court determined that [Petitioner]
      did meet her burden of showing a name change was in her
      grandson’s best interest.       In her testimony, [Petitioner]
      expressed concern about harassment, embarrassment, and
      abuse towards [Child] from other kids because of publicity
      surrounding the murder of his mother, the fact that [Child] has
      the same last name as Appellant, and the knowledge that his
      father killed his mother.       [Petitioner] also discussed her
      grandson’s mental health, and the fact that [Child] has struggled
      to feel secure. As noted by [Petitioner], changing the last name
      from [S_____] to [B_____] is essential to protecting [Child’s]
      mental and emotional well-being.

Trial Court Opinion, 1/3/17, at 8. Further, the court noted that the name

change would have no detrimental effect on the relationship between

Appellant and [Child], as child was an infant when he was removed from

Appellant’s custody and Appellant is in prison for life. We discern no abuse

of discretion in the trial court’s decision to grant the name change under

these circumstances.




                                    -4-
J-S37009-17


      Similarly, we discern no abuse of discretion in the trial court’s decision

to grant the name change prior to the conclusion of Appellant’s collateral

attack of his murder conviction. Appellant was convicted of the murder of

Mother, and that conviction was affirmed on direct appeal. We can conceive

of no reason why Child should continue to bear Appellant’s surname until an

uncertain future date when Appellant has no further collateral petitions

pending.

      In summary, Appellant’s pro se brief offers no coherent basis for

reversing the trial court’s order.   We conclude that the trial court acted

within its permissible discretion in granting the petition, and we therefore

affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/21/2017




                                     -5-